470 F.2d 986
William Clayton INGRAM, Plaintiff-Appellant,v.D. J. McCARTHY, Superintendent, California Men's Colony SanLuis Obispo, California, Defendant-Appellee.
No. 72-2361.
United States Court of Appeals,Ninth Circuit.
Dec. 14, 1972.

William Clayton Ingram, in pro. per.
Evelle J. Younger, Atty. Gen., Edward J. Hinz, Jr., Chief Asst. Atty. Gen., Doris H. Maier, Asst. Atty. Gen., Timothy A. Reardon, Rodney J. Blonien, Deputy Attys. Gen., San Francisco, Cal., for defendant-appellee.
Before MERRILL, BROWNING and WALLACE, Circuit Judges.
PER CURIAM:


1
This appeal is taken from order of the District Court denying relief in habeas corpus.


2
The District Court determined that appellant's claims (concerning his request of counsel that an appeal be taken from his state court judgment and counsel's failure to comply with that request) have been resolved in full and fair evidentiary hearings in the state courts.  We find no abuse of discretion in the District Court's acceptance of the state findings.


3
The District Court also held that as to any claim for relief that appellant may have by virtue of his lack of knowledge of the specifics of his state right of appeal, appellant has failed to exhaust state remedies.  We agree.  The California state courts should have an opportunity to rule on appellant's claim in the light of People v. Acosta, 71 Cal.2d 683, 78 Cal.Rptr. 864, 456 P.2d 136 (1969).


4
Affirmed.